                                                                                                  !
  From:    G. John Cento cento@centolaw.com
Subject:   Midkiff - Second Set of Discovery to Navient
   Date:   December 22, 2020 at 11:09 AM
     To:   Allen, Justin A. justin.allen@ogletree.com
    Cc:    Martin, Bonnie L. Bonnie.Martin@ogletreedeakins.com, Travis Cohron tcohron@clarkquinnlaw.com, Ashley Denny
           adenny@clarkquinnlaw.com, Sheri Hood         sheri@centolaw.com


       Justin:

       Here is our second set of written discovery on Navient:


                 Midkiff - Second Set of Interrogatories to Navient (Final)
                 Midkiff - Second Request for Production to Navient (Final)


       Let me know if you have any trouble downloading the files or if you would like to receive hard
       copies by mail.

       We would also like to schedule the deposition of the author of the July 15th letter. Please
       identify that person and provide us with some available dates in January.

       Thanks!

       G

       G Cento | Cento Law | centolaw.com

       “What can be asserted without evidence can also be dismissed without evidence.” - Hitch
